ACCEPTED
                                                12-14-00314-CR; 12-14-00315-CR; 12-14-316-CR; 12-14-00317-CR; 12-14-00318-CR
                                                                                               TWELFTH COURT OF APPEALS
                                                                                                               TYLER, TEXAS
                                                                                                         9/14/2015 2:07:08 PM
                                                                                                                    Pam Estes
                                                                                                                       CLERK

                 NO. 12-14-00314-CR; 12-14-00315-CR; 12-14-00317-CR;

 DANIEL WAYNE MCLEMORE.                        §          IN THE TWELFTH COURT OF
                                                                             FILED IN
 Appellant,                                    §                      12th COURT OF APPEALS
                                               §                           TYLER, TEXAS
                                               §                      9/14/2015 2:07:08 PM
 VS.                                           §          APPEALS IN AND FOR PAM ESTES
                                               §                               Clerk
                                               §
 THE STATE OF TEXAS,                           §
 Appellee.                                     §          THE STATE OF TEXAS



        MOTION TO EXTEND TIME TO FILE AMENDED APPELANT BRIEF

       TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW DANIEL WAYNE MCLEMORE, by and through his attorney, Wm.
   Brandon Baade, and makes this MOTION TO EXTEND TIME TO FILE AMENDED
   APPELANT BRIEF:

   1. The deadline for filing the AMENDED APPELANT’s Brief is September 1, 2015.
   2. APPELANT seeks and extension of fourteen (30) days from the date of filing this
       motion or October 14, 2015 to file AMENDED APPELANT’s Brief.
   3. Facts relied on to reasonably explain the need for an extension:
   4. I have not found the notice requiring an Amended Brief in these cases in my email,
       although I have never had an issue receiving them. I did receive an email letting me
       know I was late filing an Amended Brief in the above cases.
   5. Since the cases were consolidated I intended that the error argued in the originally filed
       Appellant Brief to cover all of the cases, even though the trial court did not assign the
       cases one cause number upon consolidation.
   6. I will need to get the reporters and Clerk’s record from the Wood County District Clerk
       to prepare an Amended Brief.
          7. APPELANT has been granted zero (0) extension of time to file the Amended
       Appellant Brief.

WHEREFORE, DANIEL WAYNE MCLEMORE, by his attorney, Wm. Brandon Baade,
requests the court extend time to file AMENDED APPELANT’s Brief in this case.
                                             RESPECTFULLY SUBMITTED,

                                             Wm. Brandon Baade
                                             522 N Broadway Ave
                                             Tyler, TX 75702
                                             Tel: (903) 526-5867
                                             brandonbaadelaw@gmail.com



                                                 _______________________________
                                                 Wm. Brandon Baade
                                                 State Bar No. 00793189
                                                 Attorney for Appelant


                             CERTIFICATE OF CONFERENCE

     I certify that I have contacted Tom Burton, Attorney for Appellee, in this case and he is in
agreement with this motion.



                                                 _______________________________
                                                 Wm. Brandon Baade
                                                 State Bar No. 00793189
                                                 Attorney for Appellant


                                 CERTIFICATE OF SERVICE

     I, the undersigned, hereby certify that a true and correct copy of the foregoing MOTION
TO EXTEND TIME TO FILE APPELLANT’S BRIEF was served on all counsel of record by
U.S. Mail on September 14, 2015.



                                                 _______________________________
                                                 Wm. Brandon Baade
                                                 State Bar No. 00793189
                                                 Attorney for Appellant